Citation Nr: 1303224	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  09-24 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low back pain.

2.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the first metacarpal joint of the right hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from September 1978 to May 1983, and from September 1983 to March 1999.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO awarded service connection and assigned an initial 10 percent rating for osteoarthritis of the first metacarpal joint on the right (of the right hand), effective March 6, 2008; but denied the Veteran's claim for an increased rating for low back pain.  In December 2008, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating for osteoarthritis of the first metacarpal joint on the right and low back pain.  A statement of the case (SOC) was issued in May 2009 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2009. 

As the Veteran disagreed with the initial rating assigned following the award of service connection for osteoarthritis of the first metacarpal joint on the right, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In October 2010, the Veteran withdrew his request for a Board hearing at the RO (Travel Board).  See 38 C.F.R. § 20.704 (2012).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  Pertinent to the current, March 2008 claim for increase, the Veteran's low back pain has resulted in reduced range of motion that includes forward thoracolumbar flexion to no less than 85 degrees and a combined range of motion of the thoracolumbar of no less than 225 degrees, but has not been productive of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour; kyphosis; ankylosis of the spine; any separately ratable neurological manifestations, or any periods of incapacitation..

3.  Since the March 6, 2008 effective date of the award of service connection, the Veteran's osteoarthritis of the first metacarpal joint on the right (with X-ray evidence of arthritis in one joint or joint group) has manifested as an enlarged thumb with subjective complaints of pain, numbness and reduced grip strength; but  has not been productive of limitation of thumb motion, ankylosis or objective evidence of reduced hand strength.

4.  At no point pertinent to this appeal has the Veteran's low back pain or osteoarthritis of the first metacarpal joint of the right hand been shown to be so exceptional or unusual as to render inadequate the schedular criteria for rating  each disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for low back pain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R.        §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2012).

2.  The criteria for a rating in excess of 10 percent for osteoarthritis of the first metacarpal joint of the right hand are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 4.124a, 5003, 5010, 5224, 5228 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

A March 2008 pre-rating letter provided pertinent notice to the Veteran in connection with what were then claims for increased rating for low back pain and for service connection for right thumb disability.  That letter indicated what information and evidence was needed to substantiate each claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter also provided him with general information pertaining to VA's assignment of disability ratings and effective dates in accordance with Dingess/Hartman.  

After the award of service connection for osteoarthritis of metacarpal joint on the right, and the Veteran's disagreement with the initial rating assigned, the May 2009 SOC set forth the criteria for higher ratings for a thumb disability (the timing and form of which suffices for Dingess/Hartman).  The May 2009 SOC likewise set forth the criteria for higher ratings for the low back disability.

Although no notice letter specific to the claim for higher rating for the right thumb disability has been provided, on these facts, the absence of such notice is not shown to prejudice the Veteran.  As indicated, he has been furnished with notice of the applicable rating criteria, and afforded opportunity to respond.  As explained below, there is no indication that there is any outstanding evidence pertinent to the claim,   Also, pertinent notice consistent with Pelegrini and certain requirements of Dingess/Hartman has been provided-albeit, in connection with other claims.  Moreover, because both claims for higher rating are being denied, no higher the claim for higher rating is being, or is to be, assigned; hence, there can be no prejudice to the Veteran under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA Vocational Rehabilitation records, VA outpatient and private treatment records as well as the reports of the VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, as well as by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with either claim for a higher rating, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

III.  Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126. Likewise, in a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

At the outset, the Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 


A.  Low Back

Historically, in a May 1999 rating decision, the RO awarded service connection and assigned an initial 10 percent rating for low back pain.

The 10 percent rating for the Veteran's service-connected low back pain was assigned under former Diagnostic Code 5295, for a lumbosacral strain.  Effective September 26, 2003,  Diagnostic Code for a lumbosacral strain was renumbered as Diagnostic Code 5237; however, all spine disabilities are now rated under the criteria of a General Rating Formula for Rating Diseases and Injuries of the Spine., See 38 C.F.R. § 4.71a.

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 10 percent is warranted if forward flexion of the thoracolumbar spine was greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine was greater than 120 degrees but not greater than 235 degrees or muscle spasms, guarding or localized tenderness that did not result in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine was not greater than 120 degrees or that muscle spasms or guarding were severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  

Alternatively, the Board has also considered the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Under that formula, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.

An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

The relevant evidence in the record includes the Veteran's VA and private treatment records, as well as  reports of VA examinations conducted in April 2008 and December 2009.  The record establishes that the Veteran's thoracolumbar flexion was limited to 85 degrees and that the combined thoracolumbar range of motion was limited to 225 degrees, both at worst, with no objective evidence of neurological impairments on examination.  Collectively, these symptoms have resulted in no more than the currently assigned 10 percent rating.

In a February 2008 treatment summary, Dr. M. D., a private orthopedist, noted that the Veteran had reported an increase in low back pain but that his back disability  was unchanged radiographically.  The provider indicated that the most notable finding was the Veteran's poor lumbar extension; specific range of motion was not provided.

During an April 2008 VA orthopedic examination, the Veteran reported of flare-ups that occurred with standing for more than 30 minutes or when he performed other types of physical exertion and that such flare-ups caused an aching pain in his lower back which radiated to his bilateral buttocks and the posterior aspect of his right leg to his right knee.  In addition, he reported three episodes of incapacitating back discomfort over the past five years and that he had one such episode that lasted five days in the past 12 months.  The use of medications, doctor prescribed bed rest, bowel complaints or bladder complaints were denied by the Veteran.

Physical examination in April 2008 was  negative for tenderness on palpation, palpable muscle spasms, erythema and swelling.  Forward flexion was from zero degrees to 85 degrees with discomfort at 85 degrees, extension was from zero degrees to 20 degrees with discomfort at 20 degrees, bilateral lateral flexion was from zero degrees to 30 degrees and bilateral lateral rotation was to 30 degrees.  Repetitive motion revealed mild discomfort at the extremes of the range of motion but there was no restriction in range of motion.  The examiner opined that he was not able to estimate in terms of degrees of range of motion impairment during flare-ups without resorting to mere speculation.  Sensation was intact to light touch and pin prick in the lower extremities.  Strength testing was intact and "5/5" bilaterally in the hamstrings, quadriceps and extensor hallucis longus.  Deep tendon reflexes were 2+ and symmetric at the patellar and Achilles region while straight leg raise was unremarkable from the sitting position.  

During a December 2009 VA examination, the Veteran reported constant, nagging low back pain that was rated as "5/10" and radiated into his left leg.  Other symptoms were reported to include stiffness, difficulty bending, fatigue, lack of endurance and flare-ups that occurred one to two times every one to two months and lasted up to two weeks.  The Veteran denied current treatment, weakness, bladder complaints, bowel complaints or incapacitating episodes during the past 12 months.

Physical examination conducted in December 2009 revealed the Veteran's spine, posture, gait, head position and spine curvature to be within normal limits.  On range of motion testing, flexion was from zero degrees to 115 degrees, extension was from zero degrees to 35 degrees, bilateral lateral bending was from zero degrees to 35 degrees and bilateral rotation was from zero degrees to 35 degrees.  There was no objective evidence of pain found on range of motion testing and three repetitions of range of motion were conducted with identical results.  There was also no objective evidence of spasm, weakness, tenderness, ankylosis or abnormality of the musculature of the back on range of motion testing.  Strength was found to be "5/5" throughout while tone and rapid alternating movements were found to be within normal limits.  Deep tendon reflexes were measured to be "2/4" throughout and were symmetric bilaterally.  Sensory testing was found to be normal to light touch, pinprick, vibration and double simultaneous extinction.  An accompanying lumbar X-ray revealed moderate disc space narrowing and associated spurring at L2-L3 and mild disc space narrowing at L3-L4.  

As indicated above, thoracolumbar range of motion testing conducted has demonstrated some loss of thoracolumbar motion but has not reflected forward flexion that is limited to 60 degrees or less or combined thoracolumbar spine motion of 120 degrees or less, as required for the next higher rating under the General Rating Formula.  As noted above, range of motion testing conducted on April 2008 and December 2009 VA examinations revealed thoracolumbar flexion of 85 degrees and 115 degrees, respectively.  Such range of motion testing conducted during these VA examinations revealed that his combined thoracolumbar motion was measured to be 225 degrees and 290 degrees, respectively.

As discussed above, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the General Spine Rating Formula.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. App. 7.  In this regard, the Board recognizes that during his April 2008 VA examination, the Veteran reported discomfort during thoracolumbar range of motion testing and after repetitive thoracolumbar motion.  Nonetheless, given the extent of thoracolumbar flexion demonstrated by the Veteran at his VA examinations, the overall level of disability demonstrated by the Veteran is not commensurate to a loss of flexion to 60 degrees or less or loss of combined thoracolumbar motion to 120 degrees or less, even after taking reported pain and fatigue into consideration.  Moreover, to the extent that pain, fatigue, weakness, or lack of endurance was reported by the Veteran after repetitive motion at his VA examinations, the VA examiners from both examinations noted that the Veteran did not demonstrate any further loss of motion or function due to those symptoms.  In view of the foregoing, even after taking the factors identified in DeLuca into consideration, the Board finds that a disability rating in excess of 10 percent cannot be granted, under the General Rating Formula, on the basis of restricted thoracolumbar motion at any pertinent point.  Moreover, the post-service radiological lumbar spine studies, treatment notes and VA examination reports simply do not reflect objective findings of ankylosis in the spine, or any suggestion that the Veteran effectively experiences ankylosis of the spine..  

The Board also has considered whether combining ratings for orthopedic and neurological manifestations of lumbar spine disability would result in a higher rating, pursuant to Note (1) of the General Rating Formula.  The Veteran specifically denied bowel or bladder impairments and none were found on examination.  Although the Veteran has subjectively reported that his back pain radiated into his right lower extremity during the April 2008 VA examination and into his left lower extremity during the December 2009 VA examination, objective physical examinations found his sensation to be normal bilaterally and his strength to be "5/5."  Deep tendon reflexes were found to be  2+ and symmetric.  In the absence of objective evidence, consideration of a separate rating for neurological impairments is therefore not warranted.

The Board further finds that the Formula for Rating IVDS likewise provides no basis for assignment of any higher rating..  Although disc problems have been noted in the post-service clinical evidence, the Veteran's low back disability has not been shown to involve IVDS with incapacitating episodes.  In this regard, the treatment records and VA examinations reflect some physical limitations but do not indicate that bed rest was medically prescribed at any time pertinent to this appeal.  Similarly, the Veteran denied doctor prescribed bed rest during his April 2008 VA examination and denied incapacitating episodes during his December 2009 VA examination.  

B.  Osteoarthritis of the First Metacarpal Joint

As indicated above, in a September 2008 rating decision, the RO awarded service connection and assigned an initial 10 percent rating for osteoarthritis of the first metacarpal joint of the right hand.

The 10 percent rating has been assigned under Diagnostic Code 5010 (traumatic arthritis) and 5224 (ankylosis).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  .  38 C.F.R. § 4.71a,  Diagnostic Code 5003. 

Favorable ankylosis of the thumb in either the major or minor extremity warrants a 10 percent rating while unfavorable ankylosis in either the major or minor extremity warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5224.

Limitation of thumb motion that manifests as a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers warrants a 10 percent rating for either the major or minor extremity.  Such limitation of motion that manifests as a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers warrants a 20 percent rating for either the major or minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5228.

In a February 2008 statement, the Veteran wrote  that his right thumb was visibly larger than the left.  He also wrote that he often experienced shooting pain in the right thumb basal joint or the complete numbing of the entire thumb and that a clicking or squeaking sound accompanied movement.

During a July 2008 VA examination, the Veteran reported constant, sharp stabbing pain in his right thumb that increased with the use of his cutting tools.  Other symptoms included occasional thumb numbness that resolved after about an hour and decreased right-hand strength.  The use of medication and flare-ups other than while working with tools were denied.  Physical examination revealed his right thumb metacarpophalangeal (MCP) joint to be slightly larger than the left and slightly tender.  There was no effusion, heat, redness or ankylosis found on examination.  The strength of the right hand for twisting, pushing or pulling was found to be normal.  Sensation over the entire right hand, thumb and fingers was noted to be normal to light touch and pinprick.  Right thumb abduction and rotation were determined to be "completely normal," MCP flexion was from zero degrees to 30 degrees and proximal interphalangeal (PIP) joint flexion was from zero degrees to 30 degrees.  Range of motion was noted to have remained normal following repeated movement and  he was able to oppose the tip of the thumb to the tips of the other four fingers and the pad of the thumb to the pads of the other four fingers.  The examiner found that the Veteran's hand functioned well as a unit.  An accompanying X-ray revealed severe osteoarthritis of the first MCP joint on the right.  

A December 2009 VA treatment note reflects the Veteran's  report of numbness, burning and tingling across the dorsal surface of his thumb.  Other reported symptoms included lost strength in the thumb and decreased grip strength.  Flare-ups were denied as his symptoms were reported to be constant.  Physical examination revealed his right thumb MCP joint to be enlarged but with no functional defects and that the tip of his thumb could completely approximate the fingers and the median transverse fold of the palm.  Normal strength and dexterity in grasping objects was found.  MCP joint flexion was from zero degrees to 125 degrees and extension was full while interphalangeal joint flexion was from zero degrees to 115 degrees and extension was full.  The examiner noted that there was no pain on motion and repetitive motion revealed identical results.  

As indicated above, since the March 2008 effective date of  award of service connection, physical examination has revealed that the Veteran was able to oppose the tip of the thumb to the tips of the other four fingers and the pad of the thumb to the pads of the other four fingers without pain.  Examinations of the thumb conducted during the course of this appeal have been negative for ankylosis and the Veteran has retained range of motion.  Although the Veteran has reported a reduction in grip strength, objective examinations have revealed such strength to be normal.

In view of the above, the Board finds that a disability rating in excess of 10 percent for the Veteran's osteoarthritis of the first metacarpal of the right hand is not assignable under either Diagnostic Codes 5010, 5224 or 5228.  As indicated, a 10 percent rating is the maximum rating assignable for limited or painful motion resulting from arithitis of a single joint or single group of minor joints.  Moreover, even considering the Veteran's complaints of pain, no actual or effective ankylosis has been shown.  The disability also has not been shown to involve any factor(s) warranting evaluation under any other provision(s) of VA's rating schedule..

C.  Other Considerations

In assessing the severity of the Veteran's service-connected low back pain and osteoarthritis of the first metacarpal joint of the right hand, the Board has considered the Veteran's assertions regarding his symptoms, as well as the observations of his friends-which they are certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings as the required medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a higher rating  for either disability pursuant to any applicable criteria at any point pertinent to this appeal.

Additionally, the Board finds that at no pertinent point has the Veteran's low back pain or osteoarthritis of the first metacarpal joint on the right been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the May 2009 SOC).

The Veteran has alleged that his right thumb symptoms have made it more difficult for him to use hand tools for framing artwork in conjunction with his work in printmaking and painting.  On December 2009 VA examination, the Veteran reported that his conditions impacted his occupational functioning in that they slowed his work down,  In addition, the July 2009 statement from the Veteran's private chiropractor includes notation that the Veteran's right thumb arthritis interfered or stopped his occupation of printmaking and painting;.
 
The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).   38 C.F.R.   § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate each disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that, there is no basis for staged rating of either disability under consideration, pursuant to Hart or Fenderson, as applicable, and that each claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for either disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56  (1990). 



ORDER

A rating in excess of 10 percent for low back pain is denied.

An initial rating in excess of 10 percent for osteoarthritis of the first metacarpal joint of the right hand is denied.



____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


